    Case 4:19-cv-00906-SDJ-KPJ Document 13 Filed 05/29/20 Page 1 of 1 PageID #: 61



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

      MICHAEL HIXSON,
                                                        §
                                                        §
              Plaintiff,                                §
                                                        §
      v.                                                §   Civil Action No.: 4:19-cv-906-SDJ-KPJ
                                                        §
      CONN APPLIANCES, INC.,                            §
                                                        §
              Defendant.                                §
                                                        §


                                                ORDER

           Before the Court is Plaintiff Michael Hixson’s (“Plaintiff”) Notice of Settlement (Dkt. 12),

    wherein Plaintiff represents that the parties have reached a settlement and are drafting and

    finalizing the terms of the settlement agreement.

           IT IS THEREFORE ORDERED that the parties shall submit to the Court all papers

    necessary for the resolution of the claims between them no later than July 29, 2020.

.          If such papers are not received by the Court by the scheduled deadline, and if the parties

    have not requested an extension of the deadline, the Court may order the parties to appear at a

    hearing for the purpose of determining which party is responsible for the delay. Thereafter, the

    Court may enter such orders as are just and necessary to ensure prompt resolution of this case.

            So ORDERED and SIGNED this 29th day of May, 2020.




                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE
